Citation Nr: 0637385	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1968 to 
July 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in August 
2006.  The transcript of that proceeding is of record.  

Unfortunately, further development is required before the 
Board can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.  So, for the reasons discussed 
below, this claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
him if further action is required on his part.


REMAND

The Board notes that, in September 2003, the veteran 
submitted a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  This claim has 
not yet been adjudicated by the RO, as the disposition of the 
veteran's claim of entitlement to service connection for PTSD 
could potentially impact the disposition of the claim of 
entitlement to a TDIU, and vice versa, the claim of 
entitlement to service connection for PTSD must be developed 
and adjudicated by the RO before further adjudicating the 
claim of entitlement to a TDIU.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue 
has been rendered).  This also avoids piecemeal adjudication 
of the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130 (2005).  
See also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the evidence establishes the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, his lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that he did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
his lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other probative evidence 
supporting his allegations.  See Zarycki at 98 and 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  And it is in this 
specific latter respect that his claim for PTSD falls shy of 
the requirements for granting service connection.

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and at least a portion of 
the veteran's service personnel records, the Board notes that 
the RO has not attempted to obtain additional service  
records which may serve as confirmation of the events during 
his service, including deck logs of the USS Cambria for the 
summer of 1969.  See 38 U.S.C.A. § 5103A(b), (c) (VA must 
make a "reasonable effort" to obtain all relevant records, 
including records pertaining the claimant's service).  

A review of the claims file shows that the RO obtained some 
of the veteran's treatment records from the VA Medical Center 
(VAMC) in Decatur, Georgia, dated at various intervals from 
2002 to 2004.  But it is unclear whether additional, even 
more recent, records need to be obtained.  In written 
statements and his testimony at his hearings, the veteran 
indicated that he received treatment for his claimed disorder 
at the VAMC.  As such, it is reasonable to assume that the 
veteran has sought treatment since 2004.

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  And if, per chance, the RO 
did make a reasonable effort to obtain all of the veteran's 
VA medical treatment records, but they were unavailable, 
there is no specific indication in the file these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The RO should attempt to obtain the 
deck logs of the U.S.S. Cambria for the 
summer of 1969.  If these records cannot 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact. 

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Decatur, Georgia from October 2002 to the 
present that are not already of record.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

4.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning 
the claim to the Board, the RO should 
adjudicate the veteran's TDIU claim.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




